All concur. (In an automobile negligence action, the judgment dismisses the complaint of Lawrence Jacoby as to both defendants, dismisses the complaint of plaintiff Aline Jacoby as to defendant Mote, and sets aside the verdict in favor of plaintiff Aline Jacoby as against defendant Reisdorf and grants a new trial unless plaintiff stipulates to reduce the verdict. The order sets aside the jury’s verdict for plaintiff Aline Jacoby against both defendants and dismisses the complaint as to defendant Mote and grants a new trial as to defendant Reisdorf unless plaintiff stipulates to reduce the verdict against him; and denies motion by plaintiff Lawrence Jacoby for a new trial.) Present — Taylor, P. J., MeCurn, Love, Kimball and Piper, JJ.